DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 02/08/2022. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record, claims 1, 14 and 18 are allowed.
Reasons for Allowance
The following is an Examiner’s reasons for allowance: Claims 1, 14 and 18 are allowed because the prior arts of record Smullen (US20170048170) ) in of view of Kogan (US20170337199) fail to anticipate or render obvious the following claim limitations, “message including a query from a patient; identify genetic data associated with the patient; determine, using an AI-based technique, one or more gene variants based on the genetic data” , “determine, using the AI-based technique, one or more documents associated with the gene variants; cause to transmit, via a communication component, information associated with at least one of the gene variants and the documents to one or more personnel users at respective user devices; cause to transmit, via  the communication component, the message to the one or more personnel users at the respective user devices using encryption in accordance with a health-based protocol” and “select, via the scoring component, at least one response to be sent to the patient having a score exceeding a predetermined threshold”. Through further continued searching some relevant prior art were located but do not teach the above claim limitations.
Through further continued searching some relevant prior art were located but do not teach the above claim limitations. Sillay (US9414776) teaches patient permission-based mobile health-linked information collection and exchange systems and methods. Hyde (US20130173305) teaches evidence-based healthcare information management protocols. The dependent claims 2-10, 12-13, 15-17 and 19-20 depend on the allowed claims 1, 14 and 18, therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454